Opinion by
Cline, J.
The record showed that the shipment consisted of dried peppers which are not capable of being marked; that the peppers were packed in baskets to which were attached paper tags bearing the marking “Pro. of Italy”; and that before the goods were released from customs custody the importer was required to stencil the word “Italy” on the baskets. Following Abstract 44274, in which the merchandise was marked in the identical manner as in the case at bar, the protest was sustained.